DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election with traverse of Group II, claims 1-12, in the reply filed on 04/29/2022 is acknowledged, claims 14-20 were cancelled, and claims 21-27 were added. The traversal is on the grounds that the Office Action has inaccurately categorized the two groups as a "product made" and an "apparatus" in order to support the different classification since both groups are directed to an apparatus (an "entrance refrigerator") and share almost all of the same claimed features. Further, the Examiner's election of species requirement is improper since, according to MPEP 806.04(e), "Claims are definitions or descriptions of inventions. Claims themselves are never species”. This has been found to be persuasive and the restriction is withdrawn. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“width of the first guide duct” must be shown or the feature(s) canceled from the claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Condensation removal device in claims 1, 2, 9, 21, 22, and 24.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph limitations: condensation removal device 40 of an entrance refrigerator according to an embodiment of the present disclosure may include a guide duct extending from a side surface of the heat dissipation cover 15, a side duct extending from an end of the guide duct toward a front end of the cabinet 11, and a cover duct connected to an end of the side duct and coupled to the inner case 112 along a rear surface of the outer gasket 31 or the inner gasket 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least partially” in claim 21 is a relative term which renders the claim indefinite. The term “at least partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), and in further view of Kang et al (US 20190226750 A1).
Regarding claim 1, Jong-Man teaches an entrance refrigerator (refrigerator 20 of Jong-Man), comprising: a cabinet (refrigeration compartments 22 of Jong-Man) including: a first opening on a first surface (opening where door 25a is located, as shown on figure 2a of Jong-Man); a second opening on a second surface (opening where door 25b is located, as shown on figure 2a of Jong-Man); and a storage space to receive an article (within refrigeration compartment 22 of Jong-Man), wherein the cabinet is configured to be embedded in a partition between a first space and a second space (compartments 22 are partitioned between wall 7, that separates first space interior 3 and second space outdoor 2, as shown in figure 2b of Jong-Man); a first door (25a) configured to selectively open and close the first opening and be exposed to the first space (door 25a opens and closes and is exposed to the first space outdoor 2, as shown on figure 2b of Jong-Man); a second door configured to selectively open and close the second opening and be exposed to the indoor space (door 25b opens and closes and is exposed to the inner interior 3, as shown on figure 2b of Jong-Man). 
Jong-Man teaches the invention as described above but fails to teach a first gasket surrounding edges of the first opening to seal the first door; a second gasket surrounding edges of the second opening to seal the second door.
However, Hall teaches a first gasket surrounding edges of the first opening to seal the first door (seal 905 between the base of the slicer 901 and the cabinet 900, as shown on figure 24 of Hall); a second gasket surrounding edges of the second opening to seal the second door (second seal 905 between the second base of the second slicer 901 and the second cabinet 900, as shown on figure 24 of Hall).  
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator of Jong-Man to include a first gasket surrounding edges of the first opening to seal the first door; a second gasket surrounding edges of the second opening to seal the second door in view of the teachings of Hall to make the cooling system efficient and prevent any foreign debris to enter the refrigerating portions. 
The combined teachings teach the invention as described above but fails to teach a cold air supply assembly mounted on a rear surface of the cabinet facing the first opening to supply cold air to the storage space; a heat dissipation cover covering the cold air supply assembly and coupled to the rear surface of the cabinet; and a condensation removal device having a first side connected to the heat dissipation cover and a second side surrounding at least one of the edges of the first opening and the edges of the second opening, the condensation removal device being configured to supply heat dissipation air generated in the cold air supply assembly to at least one of the first gasket and the second gasket.
However, Choi teaches a cold air supply assembly (thermoelectric module 3 of Choi) mounted on a rear surface of the cabinet (as shown on figure 13) facing the first opening to supply cold air to the storage space (thermoelectric module 3 is facing towards backplate 14 as shown on figure 16 of Choi); a heat dissipation cover (heat dissipation cover 8 of Choi) covering the cold air supply assembly (as shown on figure 16 of Choi) and coupled to the rear surface of the cabinet (as shown on figure 16 of Choi); and a condensation removal device (heat dissipation fan assembly 5 of Choi) having a first side(rear side of heat dissipation fan assembly 5, as shown on figures 16 and 22 of Choi) connected to the heat dissipation cover (heat dissipation cover 8, which comprises of 81-83, covers heat sink 33c and heat dissipation fan assembly 5 which is located in channel 91, as shown on figure 22 of Choi) and a second side surrounding at least one of the edges of the first opening and the edges of the second opening (side of thermoelectric module 3 sits on the edge of back plate 14, as shown on figure 13 and 17 of Choi), 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a cold air supply assembly mounted on a rear surface of the cabinet facing the first opening to supply cold air to the storage space; a heat dissipation cover covering the cold air supply assembly and coupled to the rear surface of the cabinet; and a condensation removal device having a first side connected to the heat dissipation cover and a second side surrounding at least one of the edges of the first opening and the edges of the second opening in view of the teachings of Choi for an inner case to have a storage chamber for items to be cooled, also a thermoelectric module configured to cool the storage chamber, and the thermoelectric module to include a thermoelectric element and a heat sink to dissipate heat. A heat-dissipation fan assembly provided next to the heat sink to aid in the dissipation of heat that includes a heat-dissipation cover. The heat-dissipation cover has an intake for air and a gasket configured to block a gap between the heat-dissipation cover and the heat-dissipation fan assembly.
The combined teachings teach the invention as described above but fail to teach the condensation removal device being configured to supply heat dissipation air generated in the cold air supply assembly to at least one of the first gasket and the second gasket.
However, Kang teaches the condensation removal device (planar heating element 200 of Kang, corresponding to heat dissipation fan assembly 5 of Choi) being configured to supply heat dissipation air (by being disposed inside of home bar case 673 for heating, pg4 paragraph 0083 of Kang) generated in the cold air supply assembly (cold air enters from storage space via upper opening, as shown on figure 4a of Kang) to at least one of the first gasket (being that a gasket is provided between home bar case 673 and home bar door 671, as described in pg4 paragraph 0082 of Kang, planar heating element provides heat to home bar case 673, therefore including the gasket).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include the condensation removal device being configured to supply heat dissipation air generated in the cold air supply assembly to at least one of the first gasket and the second gasket in view of the teachings of Kang to provide a method to dissipate condensation that may accumulate in the cabinet to be directed to the gasket for disposal. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 27, wherein the first space (interior 3 of Jong-Man) is an indoor space (refrigerator 10 is installed to be located inside the interior 3 of the front door 1 for receiving, pg4 of Jong-Man)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1) and in further view of Okada (JP 2000227271 A).
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach wherein the condensation removal device includes: a first guide duct extending from a first side of the heat dissipation cover; a first side duct extending from the first guide duct to the first opening or the second opening; and a first cover duct surrounding the edges of the first opening or the second opening from an end of the first side duct.
However, Okada teaches wherein the condensation removal device (refrigerator has been proposed in which a dew condensation prevention heater, corresponding to heat dissipation fan assembly 5 of Choi, is attached to the inner surface of a heat insulating wall where dew condensation occurs, pg2 paragraph 0002) includes: a first guide duct (hot-air guiding duct 12) extending from a first side (extending from the side of storage unit 3, as shown on figure 3) of the heat dissipation cover; a first side duct (air passage 11) extending from the first guide duct to the first opening (warm air outlet 11B); and a first cover duct (as annotated below on figure 3) surrounding the edges of the first opening (11b) from an end (as annotated below on figure 3) of the first side duct (cover duct, as illustrated below, surrounds outlet 11b towards the end of air passage 11).

    PNG
    media_image1.png
    425
    444
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the condensation removal device includes: a first guide duct extending from a first side of the heat dissipation cover; a first side duct extending from the first guide duct to the first opening or the second opening; and a first cover duct surrounding the edges of the first opening or the second opening from an end of the first side duct in view of the teachings of Okada to provide a refrigerator with side and guide ducts which enables effective prevention of dew formation on an outer wall.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), Okada (JP 2000227271 A) and in further view of IM et al (US 20190056165 A1).
Regarding claim 3, the combined teachings teach the invention as described above but fail to teach wherein a width of the first guide duct narrows from a first end of the first guide duct to a second end of the first guide duct, wherein the first end of the first guide duct is adjacent to the heat dissipation cover, and wherein the second end of the first guide duct is adjacent to the first side duct.
However, IM teaches wherein a width of the first guide duct (duct 310 of IM) narrows from a first end (as illustrated below on figure 4 of IM) of the first guide duct (310 of IM) to a second end of the first guide duct (as illustrated below on figure 4 of IM), wherein the first end of the first guide duct is adjacent to the heat dissipation cover (as illustrated below on figure 4 of IM, first end of duct 310 is adjacent to shroud 550), and wherein the second end of the first guide duct is adjacent to the first side duct (second end of duct 310 is adjacent to duct 330, as annotated below on figure 4 of IM).

    PNG
    media_image2.png
    421
    650
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein a width of the first guide duct narrows from a first end of the first guide duct to a second end of the first guide duct, wherein the first end of the first guide duct is adjacent to the heat dissipation cover, and wherein the second end of the first guide duct is adjacent to the first side duct in view of the teachings of IM to provide cold air via the side surface of the compartment. 
Claims 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), Okada (JP 2000227271 A), and in further view of IM et al (US 20190056165 A1), and Song (US 20190368801 A1).
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach wherein the cabinet further includes: an inner case having a first end defining the first opening; an outer case coupled to an outer side of the inner case; and insulation between the inner case and the outer case, wherein the first guide duct and the first cover duct are arranged between the outer case and the inner case.
However, IM teaches wherein the cabinet (cabinet 1 of IM) further includes: an inner case (inner case 10 of IM) having a first end defining the first opening (inner case 10 has a first opening which is when both doors are opened, as shown on figure 1 of IM); an outer case (outer case 20 of IM) coupled to an outer side of the inner case (outer case 20 is on the outer portion of inner case 10, as shown on figure 1 of IM); and insulation between the inner case and the outer case (the space between the inner case 10 and the outer case 20 may be filled with an insulator, pg3 paragraph 0037 of IM).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the cabinet further includes: an inner case having a first end defining the first opening; an outer case coupled to an outer side of the inner case; and insulation between the inner case and the outer case in view of the teachings of IM to provide an inner case within an outer case and insulation within them to maintain the cooling compartment in the desired temperature. 
The combined teachings teach the invention as described above but fail to teach wherein the first guide duct and the first cover duct are arranged between the outer case and the inner case.
However, Song teaches wherein the first guide duct (cool air flow path 55a of Song) and the first cover duct (cool air flow path 55b of Song) are arranged between the outer case and the inner case (arranged between box main body 51 and inner case 11b, as shown on figure 5 of Song).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the first guide duct and the first cover duct are arranged between the outer case and the inner case in view of the teachings of Song to provide multi-directional flow of cool air. 
Regarding claim 5, the combined teachings teach wherein the first side duct (duct 330 of IM) extends from the first guide duct to the first door (duct 330 extends from duct 310 to the side surface of inner door 40, pg5 paragraph 0083 of IM), and wherein the first side duct (duct 330 of IM) and the first cover duct (cool air flow path 55b of Song) are provided within the insulation (insulator is provided between inner case 10 and outer case 20, as described in pg3 paragraph 0037, therefore, as shown on figure 3, inner case 10 comprises of rear surface 12 where ducts 310 and 330 are provided).
Regarding claim 9, the combined teachings teach wherein the condensation removal device (heat dissipation fan assembly 5 of Choi) comprises: a second guide duct (rear dissipated-heat flow channel 91 of Choi) extending from a second side of the heat dissipation cover (as illustrated below on figure 16 of Choi), the second side of the heat dissipation cover being opposite to the first side of the heat dissipation cover (first side is opposite of second side, as illustrated below on figure 16 of Choi); a second side duct (lower dissipated-heat flow channel 92 of Choi) extending (as shown on figure 16 of Choi) from the second guide duct (91 of Choi); and a second cover duct (as illustrated below on figure 16 of Choi) connected to an end of the second side duct (connected to the end of lower dissipated-heat flow channel 92, as annotated below on figure 16 of Choi).

    PNG
    media_image3.png
    827
    864
    media_image3.png
    Greyscale

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), Okada (JP 2000227271 A), IM et al (US 20190056165 A1), Song (US 20190368801 A1) and in further view of Iguchi et al (US 20100043472 A1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach wherein the inner case includes a first flange perpendicular to the first end of the inner case that defines the first opening, and wherein the first flange includes a plurality of first air holes.
However, Iguchi teaches wherein the inner case (main body 2 which includes inner box 6) includes a first flange (flange 45A) perpendicular to the first end (perpendicular to middle pillar 41) of the inner case (inner box 6) that defines the first opening (middle pillar defines the two openings of the inner case, as shown on figure 2), and wherein the first flange (45A) includes a plurality of first air holes (exhaust holes 51, as shown on figures 6 and 9).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the inner case includes a first flange perpendicular to the first end of the inner case that defines the first opening, and wherein the first flange includes a plurality of first air holes in view of the teachings of Iguchi to provide a low temperature showcase in which waste heat from a condenser and the like can be utilized by a simple constitution to effectively eliminate dew condensation particularly on gasket of the door.
Regarding claim 7, the combined teachings teach wherein the first cover duct (middle pillar duct member 45 of Iguchi) surrounds a rear surface (surrounds the rear surface of 45A, figure 9 of Iguchi) of the first flange (flange 45A) to cover the plurality of first air holes (covers exhaust holes 51 laterally, figure 9).
Regarding claim 8, the combined teachings teach wherein the first gasket (seal 905 of Hall) is mounted on a front surface (lower surface of slicer base 904 of Hall) of the first flange (flange 45A of Iguchi) and between the first opening (middle pillar defines the two openings of the inner case, as shown on figure 2) and the plurality of first air holes (exhaust holes 51, as shown on figures 6 and 9). 
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), Okada (JP 2000227271 A), IM et al (US 20190056165 A1), Song (US 20190368801 A1) and in further view of Liang (CN 107270643 A).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the inner case includes: a second end defining the second opening; and a second flange perpendicular to the second end of the inner case that defines the second opening, and wherein the second flange includes a plurality of second air holes.
However, Liang teaches wherein the inner case (refrigerator 10) includes: a second end (front end of refrigerator 10, figure 2) defining the second opening (opening of space 301, as shown on figure 2); and a second flange (bellows 530) perpendicular to the second end of the inner case that defines the second opening (as shown on figure 2), and wherein the second flange (530) includes a plurality of second air holes (injection holes 520).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the inner case includes: a second end defining the second opening; and a second flange perpendicular to the second end of the inner case that defines the second opening, and wherein the second flange includes a plurality of second air holes in view of the teachings of Liang to provide a method for the refrigerator to prevent and reduce condensation formed within. 

Regarding claim 11, the combined teachings teach wherein the second cover duct (dissipated-heat flow channel outlet 90 of Choi) surrounds a rear surface (rear portion of bellows 530 within air flow path 510, as shown on figure 6 and 7 of Liang) of the second flange (bellows 530 of Liang) to cover the plurality of second air holes (injection holes 520, figure 6 of Liang), and wherein the second gasket (second seal 905 of Hall) is mounted on a front surface of the second flange (front portion of bellows 530 within air flow path 510, as shown on figure 6 and 7 of Liang) corresponding to a region (shown as region “A”, figure 2 of Liang) between the second opening (front end of refrigerator 10, which has opening of space 301, as shown on figure 2 of Liang) and the plurality of second air holes (injection holes 520 of Liang).
Claims 12, 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1) and in further view of Tanaka (WO 2018073990 A1).
Regarding claim 12 the combined teachings teach the invention as described above but fail to teach a shielding member provided at a rear end of a side surface of the cabinet in which the second opening is provided, wherein the shielding member extends from an upper end of the cabinet to a lower end of the cabinet and is bent toward the center of the rear surface of the cabinet.
However, Tanaka teaches further comprising a shielding member (rear panel 18) provided at a rear end of a side surface of the cabinet (provided at the rear surface of refrigerator 2, as shown on figure 6) in which the second opening (second opening 18a) is provided, wherein the shielding member (18) extends from an upper end of the cabinet to a lower end of the cabinet (rear panel is extends from lower to upper of cabinet 2, as shown on figure 6) and is bent toward the center of the rear surface of the cabinet (rear panel 18 has a bend that is towards the center of the cabinet, near opening 18a, as shown on figure 6).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a shielding member provided at a rear end of a side surface of the cabinet in which the second opening is provided, wherein the shielding member extends from an upper end of the cabinet to a lower end of the cabinet and is bent toward the center of the rear surface of the cabinet in view of the teachings of Tanaka to guide the air blown to the radiating heat sink by the radiating fan to the at least one opening of the rear panel.
Regarding claim 13, the combined teachings teach wherein the cold air supply assembly (temperature control unit 20 of Tanaka) includes a thermoelectric element (peltier module 42 of Tanaka) having an endothermic surface (heat absorbing surface 42a of Tanaka) and an exothermic surface (heat radiating surface 42b of Tanaka that dissipates heat).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1) and in further view of IM et al (US 20190056165 A1).
Regarding claim 21, the combined teachings teach wherein the condensation removal device (heat dissipation fan assembly 5 of Choi) is arranged between (as shown on figure 16 of Choi) the inner case (inner case 10 of Choi) and the outer case (outer cabinet 12 of Choi).
The combined teachings teach the invention as described above but fail to teach wherein the cabinet further includes: an inner case having a first end defining the first opening; an outer case coupled to an outer side of the inner case; and insulation between the inner case and the outer case.
However, IM teaches wherein the cabinet (cabinet 1 of IM) further includes: an inner case (inner case 10 of IM) having a first end defining the first opening (inner case 10 has a first opening which is when both doors are opened, as shown on figure 1 of IM); an outer case (outer case 20 of IM) coupled to an outer side of the inner case (outer case 20 is on the outer portion of inner case 10, as shown on figure 1 of IM); and insulation between the inner case and the outer case (the space between the inner case 10 and the outer case 20 may be filled with an insulator, pg3 paragraph 0037 of IM). 
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the cabinet further includes: an inner case having a first end defining the first opening; an outer case coupled to an outer side of the inner case; and insulation between the inner case and the outer case in view of the teachings of IM to provide a cabinet with an inner case and outer case with insulation between them for cooling purposes. 
	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), IM et al (US 20190056165 A1) and in further view of Okada (JP 2000227271 A).
	Regarding claim 22, the combined teachings teach the invention as described above but fail to teach wherein the condensation removal device includes: a first guide duct extending from a first side of the heat dissipation cover; a first side duct extending from an end of the first guide duct to the first opening; and a first cover duct surrounding the edges of the first opening from an end of the first side duct.
However, Okada teaches wherein the condensation removal device (refrigerator has been proposed in which a dew condensation prevention heater, corresponding to heat dissipation fan assembly 5 of Choi, is attached to the inner surface of a heat insulating wall where dew condensation occurs, pg2 paragraph 0002) includes: a first guide duct (hot-air guiding duct 12) extending from a first side (extending from the side of storage unit 3, as shown on figure 3) of the heat dissipation cover; a first side duct (air passage 11) extending from an end (as illustrated below on figure 3) the first guide duct (12) to the first opening (warm air outlet 11B); and a first cover duct (as annotated below on figure 3) surrounding the edges of the first opening (11b) from an end (end of passage 11, as illustrated above on figure 3) of the first side duct (cover duct, as annotated below, surrounds outlet 11b towards the end of air passage 11).

    PNG
    media_image4.png
    569
    565
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the condensation removal device includes: a first guide duct extending from a first side of the heat dissipation cover; a first side duct extending from an end of the first guide duct to the first opening; and a first cover duct surrounding the edges of the first opening from an end of the first side duct in view of the teachings of Okada to provide a refrigerator with side and guide ducts which enables effective prevention of dew formation on an outer wall.
Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), IM et al (US 20190056165 A1), Okada (JP 2000227271 A) and in further view of Iguchi et al (US 20100043472 A1).
Regarding claim 23, the combined teachings teach the invention as described above but fail to teach wherein the inner case includes a first flange perpendicular to the first end of the inner case that defines the first opening, wherein the first flange includes a plurality of first air holes, and wherein the first cover duct surrounds a rear surface of the first flange to cover the plurality of first air holes.
However, Iguchi teaches wherein the inner case (main body 2 which includes inner box 6) includes a first flange (flange 45A) perpendicular to the first end (perpendicular to middle pillar 41) of the inner case (inner box 6) that defines the first opening (middle pillar defines the two openings of the inner case, as shown on figure 2), and wherein the first flange (45A) includes a plurality of first air holes (exhaust holes 51, as shown on figures 6 and 9), and wherein the first cover duct (middle pillar duct member 45) surrounds a rear surface (surrounds the rear surface of 45A, figure 9) of the first flange (flange 45A) to cover the plurality of first air holes (covers exhaust holes 51 laterally, figure 9).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the inner case includes a first flange perpendicular to the first end of the inner case that defines the first opening, wherein the first flange includes a plurality of first air holes, and wherein the first cover duct surrounds a rear surface of the first flange to cover the plurality of first air holes in view of the teachings of Iguchi to provide a low temperature showcase in which waste heat from a condenser and the like can be utilized by a simple constitution to effectively eliminate dew condensation particularly on gasket of the door. 
Regarding claim 24, the combined teachings teach wherein the condensation removal device (heat dissipation fan assembly 5 of Choi) further includes: a second guide duct (rear dissipated-heat flow channel 91 of Choi) extending from a second side of the heat dissipation cover (as illustrated below on figure 16 of Choi), the second side of the heat dissipation cover being opposite to the first side of the heat dissipation cover (first side is opposite of second side, as illustrated below on figure 16 of Choi); a second side duct (lower dissipated-heat flow channel 92 of Choi) extending from an end (as illustrated below on figure 16 of Choi) of the second guide duct (91 of Choi); and a second cover duct (as illustrated below on figure 16 of Choi) connected to an end of the second side duct (connected to the end of lower dissipated-heat flow channel 92, as annotated below on figure 16 of Choi).

    PNG
    media_image5.png
    821
    863
    media_image5.png
    Greyscale

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), IM et al (US 20190056165 A1), Okada (JP 2000227271 A), Iguchi et al (US 20100043472 A1) and in further view of Liang (CN 107270643 A).
Regarding claim 25, the combined teachings teach the invention as described above but fail to teach wherein the inner case includes: a second end defining the second opening, and a second flange perpendicular to the second end of the inner case that defines the second opening, wherein the second flange includes a plurality of second air holes, and wherein the second cover duct surrounds a rear surface of the second flange to cover the plurality of second air holes.
However, Liang teaches wherein the inner case (refrigerator 10) includes: a second end (front end of refrigerator 10, figure 2) defining the second opening (opening of space 301, as shown on figure 2), and a second flange (bellows 530) perpendicular to the second end of the inner case that defines the second opening (as shown on figure 2), wherein the second flange (530) includes a plurality of second air holes (injection holes 520), and wherein the second cover duct (main body 100 and door 200 that cover the air flow path 510, figure 6 of Liang corresponding to second cover duct connected to the end portion of channel 92, as shown on illustrated figure 16 of Choi) surrounds a rear surface (rear portion of bellows 530 within air flow path 510, as shown on figure 6 and 7 of Liang) of the second flange (bellows 530) to cover (as shown on figure 5) the plurality of second air holes (injection holes 520, figure 6). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the inner case includes: a second end defining the second opening, and a second flange perpendicular to the second end of the inner case that defines the second opening, wherein the second flange includes a plurality of second air holes, and wherein the second cover duct surrounds a rear surface of the second flange to cover the plurality of second air holes in view of the teachings of Liang to provide a method for the refrigerator to prevent and reduce condensation formed within. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Man (KR 200357547 Y1) in view of Choi et al (US 20180274825 A1), Hall et al (US 6,173,575 B1), Kang et al (US 20190226750 A1), IM et al (US 20190056165 A1), Okada (JP 2000227271 A), Iguchi et al (US 20100043472 A1), Liang (CN 107270643 A) and in further view of Tanaka (WO 2018073990 A1).
Regarding claim 26, the combined teachings teach the invention as described above but fail to teach a shielding member provided at a rear end of a side surface of the cabinet in which the second opening is provided, wherein the shielding member extends from an upper end of the cabinet to a lower end of the cabinet and is bent toward the center of the rear surface of the cabinet.
However, Tanaka teaches further comprising a shielding member (rear panel 18) provided at a rear end of a side surface of the cabinet (provided at the rear surface of refrigerator 2, as shown on figure 6) in which the second opening (second opening 18a) is provided, wherein the shielding member (18) extends from an upper end of the cabinet to a lower end of the cabinet (rear panel is extends from lower to upper of cabinet 2, as shown on figure 6) and is bent toward the center of the rear surface of the cabinet (rear panel 18 has a bend that is towards the center of the cabinet, near opening 18a, as shown on figure 6).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a shielding member provided at a rear end of a side surface of the cabinet in which the second opening is provided, wherein the shielding member extends from an upper end of the cabinet to a lower end of the cabinet and is bent toward the center of the rear surface of the cabinet in view of the teachings of Tanaka to guide the air blown to the radiating heat sink by the radiating fan to the at least one opening of the rear panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763